V\5-&
                               ELECTRONIC RECORD




COA#       02-15-00145-CR                        OFFENSE:        OTHER CRIMINAL


          Johnathan Cooper v. The State of
STYLE:    Texas                                  COUNTY:         Tarrant

COA DISPOSITION:       DISMISSED                 TRIAL COURT:    297th District Court


DATE: 06/18/15                     Publish: NO   TC CASE #:      1031532D




                        IN THE COURT OF CRIMINAL APPEALS


         Johnathan Cooper v. The State of
STYLE:   Texas                                        CCA#:               Wf-/T
         PRO f>E                      Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:      ilfffl^Xr                                  SIGNED:                           PC:

JUDGE:       "<£K   UMa4-<-.                          PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:



                                                                            ELECTRONIC RECORD